COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER REINSTATING APPEAL

Appellate case name:     Kevin Antonio Caballero v. The State of Texas

Appellate case number:   01-19-00878-CR; 01-19-00879-CR

Trial court case number: 1594160; 1594161

Trial court:             337th District Court of Harris County

        These appeals were abated and remanded to the trial court to consider and rule upon a
motion for new trial. A supplemental record has been filed with our Court demonstrating that a
hearing was held and the trial court denied the motion for new trial. Accordingly, we reinstate
these appeals on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_______
                                Acting individually


Date: __August 12, 2021_____